Citation Nr: 0529030	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  04-42 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Whether the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) 
nonservice-connected death pension benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L.A. Howell, Counsel



INTRODUCTION

The veteran had Recognized Guerrilla service from January 
1945 to September 1945, and one week of service in the 
Regular Philippine Army in September 1945.  He died in August 
2002 at the age of 83.  The appellant is his surviving 
spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines.

In October 2005, the Board granted a motion to advance this 
case on the docket.  38 C.F.R. § 20.900(c) (2005).  



FINDINGS OF FACT

1.  The veteran died in August 2002 at the age of 83.  
According to the Certificate of Death, the cause of the 
veteran's death was listed as pneumonia, organism 
unspecified.

2.  At the time of the veteran's death, service connection 
had not been established for any service-connected 
disabilities. 

3.  The disorder that resulted in the veteran's death, 
pneumonia, had its onset long after service and was unrelated 
to the veteran's military service or any incident thereof.

4.  The medical evidence does not show that the veteran was 
diagnosed with post traumatic stress disorder (PTSD) or that 
the condition caused his death or contributed materially or 
substantially to the cause of death.

5.  The veteran had service from January 1945 to September 
1945 as a Recognized Guerrilla, and one week service in 
September 1945 as a member of the Regular Philippine Army.



CONCLUSIONS OF LAW

1.  Pneumonia was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103A, 5103(a) 
(West 2002); 38 C.F.R. § 3.312 (2005).

2.  A disability incurred in or aggravated by active service 
neither caused nor contributed substantially or materially to 
the cause of the veteran's death.  38 U.S.C.A. §§ 1110, 1131, 
1310, 5103(a), 5103A (West 2002); 38 C.F.R. 38 C.F.R. § 3.312 
(2005).

3.  There is no legal authority for entitlement to VA 
nonservice-connected death pension benefits for the 
appellant.  38 U.S.C.A. §§ 101(2), 107, 1521, 5107(a), 5107A 
(West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.40, 3.41 
(2005); Sabonis v. Brown, 6 Vet. App. 426 (1994).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for Cause of Death

The appellant contends, in essence, that the veteran was 
treated for malaria in 1946 and 1950 which mutated and caused 
pneumonia, the ultimate cause of his death in 2002.  In the 
alternative, she contends that the veteran suffered from post 
traumatic stress disorder (PTSD), which caused his death.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  

Continuity of symptomatology is required where the condition 
noted during service (or in the presumptive period) is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In order to establish entitlement to service connection for 
the cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. § 
3.312(b).  To be a contributory cause of death, the 
disability must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided or 
lent assistance to the production of death."  38 C.F.R. § 
3.312(c).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As an initial matter, the Board notes that the veteran died 
in August 2002 at the age of 83.  The cause of death was 
listed as pneumonia, organism unspecified.  He was not 
service connected for any disabilities at the time of his 
death.  

While the appellant asserts that the veteran should be 
service-connected for PTSD, the evidence does not show 
complaints of, treatment for, or diagnosis of PTSD.  Although 
she submitted a Consent to Release Information for two 
hospitals where the veteran was treated for malaria in 1946 
and 1950, she has not indicated that he had received any 
treatment for PTSD during his life time.  

Therefore, the Board places significant probative value on 
the absence of a diagnosis of PTSD and finds that the medical 
evidence does not establish a relationship between PTSD and 
the cause of the veteran's death.  

Next, the Board will consider the question of whether the 
condition which caused the veteran's death - identified as 
pneumonia - was incurred in or aggravated by military 
service.  At the time of the veteran's discharge from 
military service, his physical condition was reported as 
"good" with no disability. 

Even accepting that the veteran was subsequently treated for 
malaria in 1946 and 1950, the appellant's assertion that 
malaria mutated into pneumonia some 56 years later and 
ultimately caused the veteran's death in 2002 is neither 
supported by the medical evidence nor by medical logic.  
There is simply no clinical evidence of record which would 
lead to a conclusion that service connection for pneumonia is 
warranted.  

The Board has considered the veteran's contention that he 
developed hypertension as a result of military duty.  
Although his statements are probative of symptomatology, they 
are not competent or credible evidence of a diagnosis, date 
of onset, or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  

Moreover, the mere contentions of the appellant as to a 
medical relationship, no matter how well-meaning, without 
supporting medical evidence will not support a claim for 
service-connection.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993).  The appellant lacks the medical expertise to 
offer an opinion as to a diagnosis, as well as to medical 
causation of any medical disability.  

Accordingly, the appellant's claim for entitlement to service 
connection for the cause of the veteran's death is denied.  

II.  Whether the Appellant Has Met the Basic Eligibility 
Requirements for Nonservice-Connected Death Pension Benefits

The appellant contends that she is entitled to nonservice-
connected death pension benefits.  Parenthetically, the Board 
notes that the veteran was denied nonservice-connected 
pension benefits shortly prior to his death.  Nonetheless, 
the appellant contends that she is entitled to death pension 
benefits based on her husband's military service.  

The service department has determined that the veteran had 
service from January 1945 to September 1945 as a Recognized 
Guerrilla, and for one week in September 1945 as a member of 
the Regular Philippine Army.  The appellant does not dispute 
the factual determination of the veteran's service made by 
the service department. Regrettably though, the appellant is 
ineligible for nonservice-connected death pension benefits 
based on the veteran's service.

The provisions of 38 U.S.C.A. §§ 1521 and 1541 set forth as 
requirements for nonservice-connected disability pension or 
death pension that the person who served during military 
service be a "veteran" of a period of war.  The term 
"veteran" means a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, the VA may accept evidence of service 
submitted by a claimant such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty or original certificate 
of discharge, without verification from the appropriate 
service department if the evidence 1) is a document issued by 
the service department or is a copy of an original document 
issued by a public custodian of records, who certifies that 
it is a true and exact copy of the document in the 
custodian's custody; and, 2) the document contains needed 
information as to length, time, and character of service; 
and, 3) in the opinion of VA, the document is genuine and the 
information contained in it is accurate.  38 C.F.R. § 3.203.

As stated above, the service department certified that the 
veteran had service from January 1945 to September 1945 as a 
Recognized Guerrilla, and for one month in September 1945 as 
a member of the Regular Philippine Army.  The Board has no 
reason to question the service department certification and 
it appears that the certification contains needed information 
as to length, time, and character of service, and is genuine 
and the information contained in it is accurate.

However, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines (Regular Philippine Army) while such forces were 
in the service of the Armed Forces of the United States 
pursuant to the Military Order of the President dated July 
26, 1941, including service as a recognized guerrilla, does 
not constitute active military, naval or air service 
qualifying for VA nonservice-connected pension benefits.  38 
U.S.C.A. § 107(a); 38 C.F.R. § 3.40.  

Thus, because the veteran had service as a Recognized 
Guerrilla and in the Regular Philippine Army prior to July 1, 
1946, the law precludes basic eligibility for nonservice-
connected pension based on the period of his service.  
Accordingly, basic eligibility for VA nonservice-connected 
pension benefits are denied as a matter of law.  38 U.S.C.A. 
§ 101 (2), 107, 1521, 5107(a), 5107A (West 2002); 38 C.F.R. 
§§ 3.1, 3.2, 3.3, 3.6, 3.40, 3.41 (2005); see Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The appellant was notified of the 
VCAA as it applies to her present appeal by correspondence 
dated in September 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant in December 2004 was not 
given prior to the first AOJ adjudication of the claims, the 
notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  

The issues on appeal were re-adjudicated and a supplemental 
statement of the case (SSOC) was provided to the appellant in 
April 2005.  The appellant has been provided every 
opportunity to submit evidence and argument in support of her 
claims, and to respond to VA notices. 

The VCAA notice letter provided to the appellant generally 
informed her of the evidence not of record that was necessary 
to substantiate her claims and identified which parties were 
expected to provide such evidence.  She was notified of the 
need to give to VA any evidence pertaining to her claims.  
There is no allegation from the appellant that she has any 
evidence in her possession that is needed for a full and fair 
adjudication of this claim.

In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the SOCs, she was provided 
with specific information as to why these particular claims 
were being denied, and of the evidence that was lacking.  She 
was also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the November 2004 SOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

The appellant has not claimed that VA has failed to comply 
with the notice requirements of the VCAA and the Board finds 
that the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the appellant's service 
records have been obtained.  Further, the appellant was asked 
to provide VA with medical evidence or doctors' statements 
regarding her claims but except for the names of two 
hospitals which treated the veteran in 1946 and 1950 for 
malaria, no other evidence has been forthcoming.

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  In 
this case, there is no medical evidence supporting the 
appellant's claim.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.





ORDER

The claim for entitlement to service connection for cause of 
death is denied.

The appellant has failed to meet the basic eligibility 
requirements for VA nonservice-connected death pension 
benefits and her claim is denied.




____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


